Case 2:20-cv-02600-SHL-cgc Document 16 Filed 08/21/20 Page 1 of 3                      PageID 141




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
______________________________________________________________________________
FUSION ELITE ALL STARS; SPIRIT            )
FACTOR LLC d/b/a FUEL ATHLETICS;          )
and STARS AND STRIPES GYMNASTICS          )
ACADEMY INC. d/b/a STARS AND STRIPES      )
KIDS ACTIVITY CENTER, Individually and    )
on Behalf of All Others Similarly Situated,
                                          )
                                          )
      Plaintiffs,                         )     Civil Action No.: 2:20-cv-02600
                                          )
v.                                        )     JURY TRIAL DEMANDED
                                          )
VARSITY BRANDS, LLC; VARSITY SPIRIT, )
LLC; VARSITY SPIRIT FASHIONS &            )
SUPPLIES, INC.; and U.S. ALL STAR         )
FEDERATION, INC.,                         )
                                          )
      Defendants.
______________________________________________________________________________
             NOTICE OF APPEARANCE OF NICOLE D. BERKOWITZ
______________________________________________________________________________
         Defendant U.S. All Star Federation, Inc. (“Defendant”), hereby gives notice that it will be

represented by the law firm of Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C. as

follows:

                                      Nicole D. Berkowitz (TN #35046)
                            Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
                                      165 Madison Avenue, Suite 2000
                                             Memphis, TN 38103
                                          Telephone: 901.577.8166
                                          Facsimile: 901.577.0866
                                   Email: nberkowitz@bakerdonelson.com

         In addition to counsel who has previously filed an appearance for the Defendant and who

will continue to represent the Defendant, all pleadings and notices should also be forwarded to

the above-mentioned counsel on behalf of Defendant U.S. All Star Federation, Inc.



4841-5620-3976v1
2933399-000003 08/18/2020
Case 2:20-cv-02600-SHL-cgc Document 16 Filed 08/21/20 Page 2 of 3                         PageID 142




Dated: August 21, 2020                                   Respectfully submitted,

                                                         s/ Nicole D. Berkowitz
                                                         Grady M. Garrison (TN #008097)
                                                         Nicole D. Berkowitz (TN #35046)
                                                         BAKER, DONELSON, BEARMAN,
                                                         CALDWELL & BERKOWITZ, P.C.
                                                         165 Madison Avenue, Suite 2000
                                                         Memphis, TN 38103
                                                         Telephone: 901.577.8166
                                                         Facsimile: 901.577.0866
                                                         Email: ggarrison@bakerdonelson.com
                                                         Email: nberkowitz@bakerdonelson.com


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 21st day of August 2020, the foregoing was
filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. Parties may access this filing through
the Court’s electronic filing system.

 J. Gerard Stranch, IV, Esq.                           H. Laddie Montague, Jr., Esq.
 Benjamin A. Gastel, Esq.                              Eric L. Cramer, Esq.
 BRANSTETTER, STRANCH & JENNINGS, PLLC                 Mark R. Suter, Esq.
 223 Rosa L. Parks Avenue                              BERGER MONTAGUE PC
 Freedom Building                                      1818 Market Street, Suite 3600
 Suite 200                                             Philadelphia, PA 19106
 Nashville, TN 37203                                   Email: hlmontague@bm.net
 Email: gerards@bsjfirm.com                            Email: ecramer@bm.net
                                                       Email: msuter@bm.net


 Jonathan W. Cuneo, Esq.                               Benjamin D. Elga, Esq.
 Katherine Van Dyck, Esq.                              JUSTICE CATALYST LAW, INC.
 Victoria Sims, Esq.                                   81 Prospect Street
 CUNEO GILBERT & LADUCA LLP                            Brooklyn, NY 11201
 4725 Wisconsin Avenue NW, Suite 200                   Email: belga@justicecatalyst.org
 Washington, DC 20016
 Email: jonc@cuneolaw.com
 Email: kvandyc@cuneolaw.com
 Email: vicky@cuneolaw.com




                                                   2
4841-5620-3976v1
2933399-000003 08/18/2020
Case 2:20-cv-02600-SHL-cgc Document 16 Filed 08/21/20 Page 3 of 3             PageID 143




 Brian Shearer, Esq.                           Roberta D. Liebenberg, Esq.
 Craig L. Briskin, Esq.                        Jeffrey S. Istvan, Esq.
 JUSTICE CATALYST LAW, INC.                    Mary L. Russell, Esq.
 718 7th Street NW                             FINE KAPLAN AND BLACK, R.P.C.
 Washington, DC 20001                          One South Broad St., 23rd Floor
 Email: brianshearer@justicecatalyst.org       Philadelphia, PA 19107
 Email: cbriskin@justicecatalyst.org           Email: rliebenberg@finekaplan.com
                                               Email: jistvan@finekaplan.com
                                               Email: mrussell@finekaplan.com



                                                 s/ Nicole D. Berkowitz
                                                 Nicole D. Berkowitz




                                           3
4841-5620-3976v1
2933399-000003 08/18/2020
